Citation Nr: 0516268	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  97-04 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for additional disability involving heart 
disease, including hypertension, claimed as resulting from or 
aggravated by treatment with Darvon at a VA medical facility 
in July 1970.

2.  Entitlement to benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for additional disability involving a kidney 
disorder, claimed as aggravated by VA treatment/omission of 
treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

This case has a lengthy procedural history.   

The appellant had approximately 4-months active military 
service stateside commencing in September 21, 1950.  He 
voluntarily agreed to a discharge due to a preexisting 
physical disability in February 1951.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 decision rendered by the 
Baltimore, Maryland Regional Office (RO) of the Department of 
Veterans Affairs (VA) that in pertinent part, denied 
entitlement to benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 (previously numbered as § 351) for additional 
disability involving heart disease, claimed as resulting from 
or aggravated by treatment with Darvon at a VA medical 
facility in July 1970 and denied § 1151 benefits for 
additional disability involving a kidney disorder, claimed as 
aggravated by VA's withholding of medical treatment between 
1992 and 1995.  The appellant indicated disagreement with 
that decision and, after being furnished a statement of the 
case, filed a substantive appeal.  

Parenthetically, the RO in its December 1996 rating decision 
adjudicated the § 1151 benefits claim for a cardiovascular 
disorder as a new claim in view of liberalizing changes in 
the law with respect to entitlement to § 1151 benefits 
occurring after a September 1974 Board decision, which had 
denied entitlement to § 351 benefits for a heart condition.  
See Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd, 17 F.3d 
368 (Fed. Cir. 1994).

In March 1997, the veteran testified during a hearing at the 
RO.  A transcript of the proceeding is of record.  In a 
February 1999 decision, the Board, in pertinent part, denied 
said § 1151 benefits appellate issues.  

In July 2000, the veteran testified during a hearing held 
before a Member of the Board in Washington, D.C.  Thereafter, 
in a September 2000 decision, the Board vacated said February 
1999 Board decision due to a procedural due process 
deficiency (failure to provide a requested Board hearing 
where the request was received by the Board after issuance of 
said February 1999 Board decision).  

In March 2001, the Member of the Board, who had conducted 
that July 2000 Board hearing, remanded the case to the RO for 
additional evidentiary development.  

In July 2003, the Board advised the appellant that since the 
Member of the Board who had conducted the July 2000 hearing 
had subsequently left the Board, and provided the appellant 
the option of requesting another hearing.  No request was 
received within the applicable period.  

These matters were most recently before the Board in October 
2003.  At such time, the Board determined that the RO had not 
complied with the Remand directives in March 2001.  As such, 
the Board remanded the matter to the RO for additional 
development.  In March 2005, the RO, upon completion of the 
development, issued a Supplemental Statement Of the Case in 
which it continued the denial of the veteran's claims.  As 
such, the claims folder has once again been returned to the 
Board for further appellate review.  


FINDINGS OF FACT

1.  The veteran has a long history of heart disease and 
poorly controlled hypertension.  VA treatment with prescribed 
Darvon in 1970 did not result in additional disability 
involving heart disease or hypertension.  

2.  There is no competent medical evidence showing that VA 
failed to diagnose a kidney condition in 1992 or 1993, nor is 
it shown that VA treatment resulted in additional disability 
of the kidney.  

CONCLUSIONS OF LAW

1.  The criteria for entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for heart disease and hypertension as a 
result of a VA treatment in 1970 have not been met.  38 
U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (1996).  

2.  The criteria for entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for an additional disability manifested by a 
kidney disorder as a result of VA treatment in the early 
1990's have not been met.  38 U.S.C.A. § 1151 (West 1991); 38 
C.F.R. § 3.358 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must consider the impact of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et seq. 
(West 2002), which became effective on November 9, 2000, 
during the appeal's pendency.  The VCAA redefined VA's duty 
to assist and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  
The VCAA also eliminated the requirement that a claim be 
"well grounded". 

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, by way of February 2002 and March 2004 
letters, pursuant to the VCAA, the RO advised the appellant 
of the types of evidence that needed to send to VA in order 
to substantiate the claim, as well as the types of evidence 
VA would assist in obtaining.  Moreover, in March 2004, he 
was advised to identify evidence showing that he had an 
additional disability suffered as a result of VA medical 
treatment.  In addition, the veteran was informed of the 
responsibility to identify, or to submit evidence directly to 
VA.  Furthermore, the RO specifically requested that the 
veteran provide it with or identify any other additional 
evidence that could help substantiate the claim, including 
complete authorizations to obtain VA and private medical 
evidence.  Finally, the letters advised the veteran of the 
evidence it had received in connection with the claim.  

For the above reasons, the Board finds that the RO's notices 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notices provided to the veteran were not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  The veteran identified treatment for his 
claimed disabilities through the VA medical center.  The RO 
has obtained the veteran's VA outpatient treatment records.  
Moreover, the veteran was afforded VA examinations as noted 
below.  Finally, the veteran was afforded an opportunity to 
testify at a hearing before the RO in March 1997 and before a 
Member of the Board in July 2000.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  


II.  Background

VA clinical records disclose that the veteran was admitted to 
hospitalization on July 17, 1970.  His history indicates that 
he had been taking Darvon for pain before admission.  There 
were complaints of chest pain over the heart.  The admission 
diagnoses were hypertension, anginal syndrome and possible 
arteriosclerotic heart disease.  During hospitalization, an 
electrocardiogram showed ST-T changes compatible with 
myocardial ischemia localized inferiorly.  Due to the 
possibility of sepsis involving the left wrist joint, the 
veteran was started on Penicillin.  After seven days of 
Penicillin therapy, the veteran complained of itching and he 
developed hives; Penicillin was discontinued.  Nursing notes 
show that he was regularly administered Darvon, 65 mg., for 
pain during his hospital stay.  Clinical records make no 
reference to any adverse reactions to the administration of 
Darvon.  No medication was provided at discharge from the 
hospital on July 31, 1970.

Subsequent VA medical records, dated from 1971 through 1988, 
reflect that the veteran reported recurrent chest pain.  The 
diagnoses included hypertension and atherosclerotic heart 
disease.  Diagnostic testing at a cardiology clinic in 
December 1981 showed left ventricular hypertrophy.  He was 
not prescribed Darvon.

During a hearing at the RO in August 1974, the veteran 
related that he had been prescribed Darvon before he was 
admitted to a VA hospital in July 1970 and had not had a bad 
reaction to that medication.  He maintained that, as a result 
of taking Darvon prescribed by VA, he experienced chest 
pains, dizziness and upset stomach.

Added to the record in June 1980 were copies of articles 
about the potentially lethal effects of using Darvon.  Copies 
of additional articles about Darvon, to essentially the same 
effect, were received in June 1985.  

A hearing was held before a panel of the Board in November 
1981 on the issue of entitlement to special monthly pension 
based on the need for aid and attendance or by reason of 
being housebound.  The Board Member, who chaired the hearing, 
permitted testimony on the matter of section 1151 benefits 
for a cardiovascular disability, although the issue was not 
then certified for appeal.  In testimony, the veteran stated 
that he was prescribed more Darvon by VA, during 
hospitalization in 1970, than during previous treatment at a 
private medical facility.  He noted that taking Darvon 
produced a skin rash, shortness of breath and swelling of the 
face.  He remarked that he was given Darvon on an hourly 
basis during a two-week VA hospital stay.  He stated that he 
had experienced shortness of breath, severe chest pain and 
dizziness after leaving the hospital, and claimed that these 
symptoms had left him unable to work.  He commented that he 
had not taken Darvon since his release from the hospital in 
July 1970.

A hearing was held before a panel of the Board in April 1990 
on the issue of entitlement to service connection for 
cardiovascular disease, including hypertension.  The Board 
Member, who chaired the hearing, permitted testimony on the 
matter of section 1151 benefits for a cardiovascular 
disability, although the issue was not then certified for 
appeal. The veteran essentially reiterated testimony cited 
above.  

VA clinical records, dated from 1989 to 1993, reflect the 
veteran's evaluation or treatment for various disorders, 
including hypertension and coronary artery disease.  No 
reference is made to a kidney disorder.

Clinical records disclose that the veteran was hospitalized 
at a VA medical facility from August 10, 1995 to August 16, 
1995.  He underwent cardiac catheterization.  It was noted 
that he had earlier experienced a myocardial infarction and 
had unstable angina.  The diagnoses included hypertension and 
coronary artery disease.  When he was examined at an 
outpatient clinic on August 22, 1995, he indicated that he 
suffered a myocardial infarction and had been informed that 
he had "kidney problems."  An August 31, 1995 clinical 
notation indicates that creatinine was 3.0 mg/dL; the veteran 
was scheduled for renal ultrasound.

VA performed a renal ultrasound examination in September 
1995.  There was no hydronephrosis of either kidney.  Two 
simple renal cysts were identified on the right kidney.  No 
gross abnormality of the left kidney was identified.  It was 
found that the bladder was moderately distended and there was 
an impression upon the bladder's inferior wall from an 
enlarged prostate.  In December 1995, the assessment was 
stable renal insufficiency.  Subsequent clinical records 
through December 1996 reflect that the veteran was status 
post myocardial infarction and was receiving treatment at an 
anticoagulation clinic.

VA records of outpatient and inpatient care, dated from 1989 
through 1996, including lists of medications prescribed, do 
not show that the veteran was administered Darvon.  VA 
clinical records, dated from 1995 through 1996, include a 
notation that the veteran was allergic to Darvon.  

A hearing was held in March 1997 before an RO hearing 
officer.  In testimony, the veteran contended that his kidney 
condition became worse because VA mismanaged his treatment.  
In this regard, he stated that his kidney condition had been 
present since 1992; that VA physicians failed to inform him 
of that condition until August 1995, when he suffered a heart 
attack; and that the failure to inform him of the kidney 
condition was instrumental in the worsening of that 
condition.  He pointed out that he had lost three-quarters of 
his kidney function by 1995, when he was finally informed 
that he had a kidney disorder.  Further, he stated that 
Darvon, a medication prescribed by VA during a period of 
hospitalization in 1970, had made his heart disease worse.  
He related that Darvon produced many adverse side-effects, 
including weakness, fatigue, lightheadedness, irregular heart 
beat, increased chest pain and swelling of the body.  He 
stated that he had been unable to work since 1970 because he 
had been so disabled from the use of Darvon.

Added to the record in May 1998 was a copy of an excerpt from 
a medical reference describing the pharmacological properties 
of Darvon.  Also added to the record were copies of articles 
describing accidental deaths associated with reactions 
between Darvon and other substances, such as tranquilizers, 
alcohol, or sedatives.  

In March 2002, the veteran's underwent a VA genitourinary 
examination.  The examiner noted that the veteran received 
current treatment for significant aortic stenosis, 
hypertension, and chronic renal insufficiency.  The examiner 
noted that the veteran's renal insufficiency was most likely 
due to his hypertension.  No opinion was offered with respect 
to a relationship between the condition and VA treatment.  

During a VA cardiology examination, the veteran reported 
frequent chest pain.  He took sublingual nitroglycerin 6 
times a week for chest pain.  He underwent an angioplasty in 
August 2001.  Upon physical examination, his blood pressure 
reading was 168/92 and 162/94.  He had a systolic ejection 
murmur.  His extremities were without cyanosis, clubbing or 
edema.  His pedal and posterior tibial pulses were 2+.  The 
diagnosis was coronary artery disease with moderate to severe 
aortic stenosis.  The examiner noted that the veteran had 
persistent chest pain and unstable angina.  He opined that 
the veteran's chronic renal insufficiency was related to his 
hypertension.  The examiner noted that the veteran's 
hypertension was inadequately controlled.  No opinion was 
offered with respect to the relationship between the heart 
condition and prior VA treatment.  

The veteran underwent another VA examination in February 
2003.  During a urologic examination, the veteran reported 
that he did not become aware of his kidney condition until 
1995, at which time he was told that he had renal 
insufficiency since 1992.  He reported a history of aortic 
stenosis and benign prostatic hypertrophy.  He noted urinary 
frequency, hesitancy, and leakage.  The examiner note that 
the veteran's renal insufficiency did not appear to be 
related to hypertension, although hypertension that was 
uncontrolled could have played a role.  The examiner further 
noted that benign prostatic hypertrophy appeared to be a 
progression of natural chronic renal insufficiency, most 
likely related to his age.  It did not appeal that there was 
a relationship to his hypertension.  

In March 2003, the Chief of the Baltimore VAMC Cardiology 
section reviewed the veteran's records, and noted that he a 
current diagnosis of diffuse triple vessel coronary artery 
disease that was not amenable to intervention and was being 
managed with medications, and severe aortic stenosis.  The 
examiner noted that surgical aortic valve replacement had 
been repeatedly recommended but was repeatedly refused by the 
appellant.  Following a review of the records, the examiner 
opined that the veteran's cardiac condition was the result of 
aging combined with effects of longstanding and multiple risk 
factors, to include insulin-dependent diabetes mellitus, 
hypertension, dyslipidemia, and chronic renal insufficiency.  
The examiner further opined that the veteran's past medical 
treatment was competent and appropriate and that it was a 
testimony to his medical intervention that the veteran was 
still alive.  

In March 2003, the veteran met with a VA staff nephrologists.  
The examiner noted that chronic kidney disease was first 
evident in 1964 when he was noted to have substantial protein 
in his urine.  He had a long history of use of analgesics to 
treat headaches.  The analgesics were typically aspirin and 
Darvon.  Since the 1960's he had poorly controlled 
hypertension.  The examiner opined that the veteran's kidney 
disease was related to longstanding, poorly controlled 
hypertension, with exacerbation from analgesic abuse, 
diabetes, and some contribution from heart failure related to 
his valvular disease.  The examiner found no clear evidence 
of overt negligence or relation of his kidney disease to his 
military service.  Finally, he noted that the etiology and 
progression of his type of kidney disease was very common in 
the United States as the population ages.  

In April 2004, the VA cardiologist who conducted the March 
2003 examination reviewed the veteran's claims folder.  The 
examiner noted that the veteran received current treatment 
for hypertension, aortic stenosis, and coronary artery 
disease.  With respect to the veteran's claim that his heart 
disease was due to use of Darvon, the examiner noted that 
Darvon (propoxphene hydrochloride) was a commonly used 
analgesic in the 1960's and 1970's.  Propoxyphene was a weak 
opiate derivative, and in the examiner's opinion, had no 
adverse effects on the cardiovascular system.  In the 
examiner's experience, he never witnessed any side effects 
related to the cardiovascular system.  He also noted that the 
Physician's Desk Reference (PDR) did not note any 
cardiovascular related side effects.  As such, he opined that 
it was "exceedingly unlikely" that the use of propoxyphene 
was in any way involved in the pathogenesis of his 
cardiovascular disease.  

The veteran underwent a VA renal examination in April 2004.  
Urologically, the veteran reported frequency and nocturia 
four times per night.  A physical examination was normal.  
The prostate was small.  Following a review of the veteran's 
claims folder, the examiner opined that medical care given to 
the veteran around 1970 was properly administered.  
Additionally, he opined that there was no evidence of 
mistreatment of his renal disease, nor was there evidence 
that treatment with Darvon worsened his renal problems.  

III.  Analysis

The veteran seeks compensation pursuant to 38 U.S.C.A. § 1151 
for disability incurred as a result of VA medical care.  
Initially, the Board notes that the RO received the veteran's 
claims for such compensation in 1996.  For claims filed at 
that time, the law requires no determination of fault on the 
part of the service provider in order to confer on the 
injured veteran entitlement to compensation.  Brown v. 
Gardner, 513 U.S. 115, (1994), aff'g 5 F.3d 1456 (Fed. Cir. 
1993), aff'g Gardner v. Derwinski, 1 Vet. App. 584 (1991).  
See generally, Pub. L. No. 104-204, 110 Stat. 2926 (Sept. 26, 
1996) (amending 38 U.S.C.A. § 1151 to require negligence as 
the proximate cause of the death or additional disability 
effective for claims filed on or after October 1, 1997).

There are, however, three requirements for establishing 
entitlement to compensation.  First, the veteran must incur 
an injury or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, submission to 
a VA examination, or the pursuit of a course of vocational 
rehabilitation.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358(a).  
In cases of medical care, proof of actual causation between 
the treatment and the injury is required.  38 C.F.R. § 
3.358(c)(1).  The "necessary consequences" of properly 
administered medical treatment to which the veteran consented 
are not compensable.  38 C.F.R. § 3.358(c)(3).  Such 
consequences are consequences that are certain to result 
from, or were intended to result from, the medical treatment 
provided.  Id.

Second, the injury or aggravation cannot be the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1151; 38 
C.F.R. § 3.358(c)(4).

Finally, such injury or aggravation must result in additional 
disability.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358(b).  The 
presence of additional injury is determined by comparing the 
state of the veteran's physical condition immediately 
preceding the injury with the subsequent physical condition 
resulting from the injury.  38 C.F.R. § 3.358(b)(1).  With 
respect to surgical treatment in particular, a before-and-
after comparison is made of the condition the surgery was 
designed to relieve.  38 C.F.R. § 3.358(b)(1)(ii).  Injury or 
aggravation that is merely the continuance or natural 
progression of the condition for which the treatment was 
authorized is not compensable additional disability.  38 
C.F.R. § 3.358(b)(2).  

In these matters, the veteran is alleging that treatment with 
Darvon in 1970 caused additional cardiac disability and 
hypertension.  Additionally, he alleges that failure to 
diagnose a kidney disability between 1992 and 1993 resulted 
in additional disability.  

The Board has carefully considered the veteran's contentions.  
Initially, with respect to the claim that prescribed Darvon 
aggravated a heart disability or hypertension, the evidence 
does show that the veteran was prescribed Darvon in 1970.  
However, the evidence does not reveal that the veteran 
suffered additional disability characterized by a cardiac 
condition or hypertension as a direct result of use of 
Darvon.  The records do show that the veteran's cardiac 
condition continued to worsen over the years.  They do not 
show that hypertension worsened, as such was poorly 
controlled both before and following the treatment in 1970.  
Moreover, the VA examiners who have reviewed the veteran's 
case have found no association between prescribed Darvon and 
the incurrence of an additional disability.  Rather, the VA 
examiner in 2004 noted that he was unaware of any cardiac 
related side effects caused by Darvon and that it was 
exceedingly unlikely that Darvon was related to 
cardiovascular disease.  In sum, the preponderance of the 
evidence does not support the veteran's bald allegation that 
the prescribed treatment resulted in an additional disability 
characterized by a heart condition or hypertension.  

With respect to the claim that a kidney condition was 
undiagnosed in 1992 or 1993, the evidence does not indicate 
any kidney dysfunction prior to the period from August 1995 
to September 1995, when elevated creatinine were initially 
detected and renal ultrasound first indicated the presence of 
two renal cysts.  Clinical records make no reference to 
kidney pathology associated with the cysts, and no kidney 
disease was identified by renal ultrasound.  However, several 
treatment notations reflect an impression of renal 
insufficiency.  

The medical evidence does not show that VA failed to treat a 
known kidney condition or more importantly, that a failure to 
treat resulted in an additional disability.  Moreover, other 
than the veteran's lay assertions that VA caused additional 
kidney disability, the competent medical opinion evidence 
does not reveal that the veteran's medical treatment during 
this time period was inappropriate or resulted in additional 
disability.  

The Board has considered the veteran's belief that his 
current disability are related to VA treatment rendered in 
1970 and in the early 1990's.  However, as a layman without 
the appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter.  
While a layman such as the veteran can certainly testify 
about current symptoms, he is not competent to diagnose 
himself with a particular disability, or to provide an 
opinion linking that disability to VA treatment.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine; however, 
as the preponderance of the evidence is against the claims, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 at 
53-56 (1990).


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for heart disease, including 
hypertension, allegedly resulting from treatment rendered by 
VA, is denied.

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a kidney disorder, 
allegedly resulting from treatment rendered by VA, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


